
	
		II
		111th CONGRESS
		2d Session
		S. 3023
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2010
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To phase out the use of private military
		  contractors.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Outsourcing Security
			 Act.
		2.FindingsCongress finds the following:
			(1)The United States Government is
			 increasingly relying on armed private security contractors to perform
			 mission-critical and emergency essential functions that historically have been
			 performed by United States military or Government personnel.
			(2)In August 2008,
			 the Congressional Budget Office estimated that there were approximately 190,000
			 contractors operating in Iraq, and between 25,000 and 30,000 of these were
			 private security contractors.
			(3)As of September
			 2009, the Department of Defense had approximately 218,000 contract employees
			 operating in Iraq and Afghanistan, as compared to 195,000 members of the United
			 States Armed Forces operating in these two theaters of war.
			(4)As of June 2009,
			 the Department of Defense had deployed over 13,000 armed private security
			 contractors in Iraq and over 5,000 in Afghanistan, an increase from 10,743 and
			 4,111, respectively, in March 2009.
			(5)As of February 28,
			 2009, the Department of State used 3,321 armed private security contractors in
			 Iraq and 689 in Afghanistan.
			(6)In September 2009,
			 photos surfaced showing individuals hired by ArmorGroup North America, which
			 was awarded a contract by the Department of State to provide security at the
			 United States embassy in Kabul, engaging in lewd and drunken sexual conduct and
			 hazing.
			(7)There is evidence
			 that ArmorGroup North America, and its parent company Wackenhut Services, had
			 previously ignored repeated reports of misconduct by its employees in
			 Kabul.
			(8)The Department of
			 State issued numerous formal notices to ArmorGroup North America regarding
			 performance deficiencies, and in March 2009 wrote to the company expressing
			 grave concern about the short-staffing of guard posts.
			(9)In May 2009, four
			 men employed as military trainers for Paravant LLC, a Blackwater affiliate,
			 fired on a civilian vehicle in Kabul, killing one Afghan and wounding two
			 others.
			(10)On September 16, 2007, individuals hired by
			 the company then known as Blackwater USA opened fire on Baghdad’s Nisour
			 Square, killing 17 Iraqis and wounding at least 20 others.
			(11)A Federal judge
			 dismissed criminal charges against the Blackwater contractors involved in the
			 Nisour Square shooting after finding that Federal prosecutors misused evidence,
			 a decision that has been appealed by the Department of Justice.
			(12)On October 18,
			 2007, Secretary of Defense Robert Gates stated that the work of many
			 contractors in Iraq is at cross-purposes to our larger mission in
			 Iraq, and that right now those missions are in
			 conflict.
			(13)On Christmas Eve
			 2006, Blackwater contractor Andrew Moonen, while drunk, shot and killed a guard
			 to Iraqi Vice President Adil Abd-al-Mahdi in the Green Zone, and though Mr.
			 Moonen lost his job with Blackwater as a result of this incident, he was
			 promptly hired by Combat Support Associates, another Department of Defense
			 contractor, and sent to work in Kuwait.
			(14)In the wake of
			 the 2004 killing of four Blackwater contractors in Fallujah, the families of
			 the men killed filed a civil suit against the company, alleging that Blackwater
			 failed to properly equip and man its armored vehicles.
			(15)Xe Services, LLC,
			 the company formerly known as Blackwater, has also faced allegations of weapons
			 smuggling and improperly licensing firearms.
			(16)In 2007, the
			 Committee on Oversight and Government Reform of the House of Representatives
			 investigated Blackwater’s employment practices and found that the company’s
			 classification of its security guards may have allowed the firm to avoid paying
			 Social Security, Medicare, and Federal income and employment taxes.
			(17)In response to a request from the Committee
			 on Oversight and Government Reform of the House of Representatives, the
			 Inspector General of the Small Business Administration investigated Blackwater
			 in 2008 and found that the company may have misrepresented its small business
			 status, enabling it to qualify for $110,000,000 in Government contracts set
			 aside specifically for small businesses.
			(18)Signed affidavits have been filed in a
			 civil lawsuit against Blackwater that company founder Erik Prince views himself
			 as a Christian crusader tasked with eliminating Muslims and the Islamic
			 faith from the globe, that he knowingly deployed demonstrably
			 unfit men to Iraq, and that he used illegal ammunition, including a
			 bullet designed to explode after entering the human body, among other
			 charges.
			(19)In November 2007, a contractor employed by
			 DynCorp International, LLC, reportedly shot and killed an unarmed taxi driver
			 who, according to witnesses, posed no threat to the DynCorp convoy.
			(20)A January 2007 report by the Special
			 Inspector General for Iraq Reconstruction stated that DynCorp billed the United
			 States for millions of dollars of work that was never authorized.
			(21)In October 2007, an audit report issued by
			 the Special Inspector General for Iraq Reconstruction stated that the
			 Department of State does not know specifically what it received for most
			 of the $1,200,000,000 in expenditures under its DynCorp Contract for the Iraqi
			 Police Training Program.
			(22)Congress does not have complete access to
			 information about all security contracts, the number of armed private security
			 contractors working in Iraq, Afghanistan, and other combat zones, the number of
			 contractors who have died, and any disciplinary actions taken against contract
			 personnel or companies.
			3.DefinitionsIn this Act:
			(1)Mission critical
			 or emergency essential functionsThe term mission critical or
			 emergency essential functions—
				(A)means—
					(i)activities for
			 which continued performance is considered essential to support combat systems
			 and operational activities; or
					(ii)activities whose
			 delay, absence, or failure of performance would significantly affect the
			 broader success or failure of a military operation; and
					(B)includes—
					(i)the
			 provision of protective services;
					(ii)the
			 provision of security advice and planning;
					(iii)military and
			 police training;
					(iv)repair and
			 maintenance for weapons systems;
					(v)prison
			 administration;
					(vi)interrogation;
			 and
					(vii)intelligence.
					(2)Specified
			 congressional committeesThe
			 term specified congressional committees means the following
			 committees:
				(A)The Committee on
			 Armed Services, the Committee on Oversight and Government Reform, the Committee
			 on Appropriations, the Committee on Foreign Affairs, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
				(B)The Committees on
			 Armed Services, the Committee on Homeland Security and Governmental Affairs,
			 the Committee on Appropriations, the Committee on Foreign Relations, and the
			 Select Committee on Intelligence of the Senate.
				4.Requirement for
			 Government personnel to perform diplomatic security in Iraq and
			 AfghanistanNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State shall
			 ensure that all personnel at any United States diplomatic or consular mission
			 in Iraq or Afghanistan are provided security services only by United States
			 Government personnel.
		5.Requirements
			 relating to contractors performing mission critical or emergency essential
			 functions in all conflict zones in which Congress has authorized the use of
			 force
			(a)Report by
			 President
				(1)RequirementNot
			 later than June 1, 2010, the President shall submit to the specified
			 congressional committees a report on the status of planning for the transition
			 away from the use of private contractors for mission critical or emergency
			 essential functions by January 1, 2011, in all conflict zones in which Congress
			 has authorized the use of force.
				(2)Additional
			 matters coveredIf the report
			 submitted under paragraph (1) states that the relevant agencies will not be
			 able to transition to Government and military personnel for such functions by
			 January 1, 2011, the President shall include in the report the
			 following:
					(A)A statement of the
			 reasons why the relevant agencies are unable to do so, the date by which they
			 will be able to do so, and the plan to ensure that they will be able to do so
			 by that date.
					(B)A certification
			 that—
						(i)all contract employees have undergone
			 background checks to ensure that they do not have criminal records and have not
			 been accused of human rights abuses;
						(ii)no
			 contract employees are subject to pending criminal charges;
						(iii)all contract
			 employees are under the jurisdiction of section 3261 of title 18, United States
			 Code (relating to military extraterritorial jurisdiction);
						(iv)contract
			 employees, if accused of crimes by the host country, must remain in United
			 States custody; and
						(v)contracts include
			 whistleblower protections for employees to provide good faith information to
			 management, Government agencies, and Congress of any contract violations, human
			 rights abuses, or criminal actions.
						(3)Form of
			 reportThe report required by this subsection shall be submitted
			 in unclassified form, to the maximum extent possible, but may contain a
			 classified annex, if necessary.
				(b)Examination of
			 contractor accounting practicesAny individual or entity under
			 contract with the Federal Government to provide mission critical or emergency
			 essential functions after January 1, 2011, shall allow the specified
			 congressional committees to examine their accounting practices with respect to
			 any such contract quarterly and upon request.
			(c)Requirements
			 relating to contract renewalsAny contract with the Federal
			 Government requiring personnel to perform mission critical or emergency
			 essential functions that is proposed to be renewed after the date of the
			 enactment of this Act may be renewed only if—
				(1)the President
			 reports to the specified congressional committees that the relevant agency does
			 not have adequate personnel to perform the duties stipulated in the contract;
			 and
				(2)the President
			 certifies that—
					(A)all contract employees have undergone
			 background checks to ensure that they do not have criminal records and have not
			 been accused of human rights abuses;
					(B)no contract
			 employees are subject to pending criminal charges;
					(C)all contract
			 employees are under the jurisdiction of section 3261 of title 18, United States
			 Code (relating to military extraterritorial jurisdiction);
					(D)contract employees,
			 if accused of crimes by the host country, must remain in the custody of the
			 United States; and
					(E)the contract
			 includes whistleblower protections for employees to provide good faith
			 information to management, Government agencies, and Congress of any contract
			 violations, human rights abuses, or criminal actions.
					6.Congressional
			 access to contracts
			(a)Requirement To
			 allow Congress access to copies and descriptions of contracts and task orders
			 in excess of $5,000,000 for work To be performed in Iraq and
			 Afghanistan
				(1)Requirement
			 Regarding Contracts and Task Orders Before EnactmentThe Secretary of Defense, the Secretary of
			 State, the Secretary of the Interior, and the Administrator of the United
			 States Agency for International Development shall allow the chairman and the
			 ranking minority member of each specified congressional committee access to a
			 copy of, and a description of the work performed or to be performed under, each
			 contract, and each task order issued under an existing contract, in an amount
			 greater than $5,000,000 entered into by the Department of Defense, the
			 Department of State, the Department of the Interior, and the Agency for
			 International Development, respectively, during the period beginning on October
			 1, 2001, and ending on the last day of the month during which this Act is
			 enacted for work to be performed in Iraq and Afghanistan.
				(2)Form of
			 submissionsThe copies and
			 descriptions required by paragraph (1) shall be submitted in unclassified form,
			 to the maximum extent possible, but may contain a classified annex, if
			 necessary.
				(b)Reports on Iraq
			 and Afghanistan contractsThe Secretary of Defense, the Secretary
			 of State, the Secretary of the Interior, and the Administrator of the United
			 States Agency for International Development shall each submit to each specified
			 congressional committee a report not later than 60 days after the date of the
			 enactment of this Act that contains the following information:
				(1)The number of persons performing work in
			 Iraq and Afghanistan under contracts (and subcontracts at any tier) entered
			 into by Department of Defense, the Department of State, the Department of the
			 Interior, and the United States Agency for International Development,
			 respectively.
				(2)The total cost of
			 such contracts.
				(3)The total number of
			 persons who have been wounded or killed in performing work under such
			 contracts.
				(4)A
			 description of the disciplinary actions that have been taken against persons
			 performing work under such contracts by the contractor, the United States
			 Government, or the Government of Iraq or Afghanistan.
				
